                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                Civil No. 5:19-cv-00149-FL

ROGER DENT and DAVID HAMILTON, )
                               )
          Plaintiffs,          )
                               )
    v.                         )                     JOINT MOTION FOR APPROVAL
                               )                    OF SETTLEMENT OF FLSA ACTION
MARK GREGORY ROOFING           )
COMPANY, INC., and MARK L.     )
GREGORY,                       )
                               )
          Defendants.          )
                               )

       UPON CONSIDERATION of the Parties’ Joint Motion for Approval of Settlement of FLSA

Action, the Motion is GRANTED as follows:

       1.      The Parties’ proposed Settlement is approved, including the payment to Plaintiffs, the

release of claims, and payment of attorneys’ fees and costs as set forth therein; and

       2.      The action is dismissed in its entirety with prejudice.

IT IS SO ORDERED.


             26th day of ___________
Signed this _____         July       2021.


                                             __________________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




              Case 5:19-cv-00149-FL Document 78 Filed 07/26/21 Page 1 of 1
